Fourth Court of Appeals
                                 San Antonio, Texas
                                         June 1, 2015

                                     No. 04-15-00132-CV

                         Armando HERNANDEZ, Nancy Hernandez,
                                     Appellants

                                              v.

                                  Mario SALDIVAR, et al,
                                         Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-17077
                   Honorable Barbara Hanson Nellermoe, Judge Presiding

                                       ORDER
       Appellant’s brief was due to be filed in this accelerated appeal on or before May 20,
2015; however, it has not yet been filed.

        Because no brief has been filed, it is ORDERED appellant show cause in writing within
ten days from the date of this order why this appeal should not be dismissed for want of
prosecution. TEX. R. APP. P. 38.8(a). Response should include a reasonable explanation for
failure to timely file the brief and should demonstrate affirmative steps taken to remedy the
deficiency. Any motion for extension of time must comply with Rule 10.5 of the Texas Rules of
Appellate Procedure and the Fourth Court of Appeals’ local rules. If appellant no longer wishes
to pursue this appeal, your response should include a motion to dismiss.

       If this Court does not receive the appellant’s brief or an adequate response from within
ten days, the appeal will be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a)(1).


                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2015.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court